number release date uil general litigation bulletin department of the treasury internal_revenue_service 2iilfh cid ri cid klhi cid rxqvho 7klv xoohwlq lv iru lqirupdwlrqdo sxusrvhv w lv qrw d gluhfwlyh bulletin no december gone but not forgotten haas court finds debtors’ plan infeasible in the eleventh circuit held that a debtor’s mere failure to pay taxes without more does not make those taxes nondischargeable in re haas 43_f3d_1153 11th cir now comes the sequel in re haas u s app lexis 11th cir date the debtors owed the service dollar_figure in income taxes which taxes were ruled dischargeable under b c a c and dollar_figure in employment_taxes the income taxes were secured_by notices of federal_tax_lien while the employment_taxes were trust_fund_taxes and so enjoyed priority status under sec_507 the debtors’ estate was valued at dollar_figure and had accumulated an additional dollar_figure in cash to pay claims the debtors proposed a plan which would pay the employment_taxes in full but as a secured claim thus reducing the service’s secured claim to dollar_figure the plan then proposed to pay the secured claims over a year period the remaining income_tax claims were unsecured the debtors argued that such an allocation of payments was permitted under 495_us_545 the eleventh circuit however found the plan in energy resources provided for full payment of all tax debts by contrast the plan proposed by the debtors in this case ignored the priority of the trust fund tax claim thereby impermissibly adjusting its priority in reversing both lower courts the appeals court found that the debtor’s approach would provide less protection to an undersecured creditor than congress intended and therefore the debtors’ plan could not be confirmed the eleventh circuit further held that the plan was not feasible in assuming the debtor a 68-year-old lawyer would be continuing in the active practice of law for another years even if the creditor has the protection of a pre-petition security_interest the plan must have a reasonable assurance of success to be confirmed bankruptcy code cases chapter confirmation of plan assessments eugene g ziobron inc v united_states u s app lexis 7th cir date unpublished - s_corporation paid sole shareholder a small amount of wages but a large amount of dividends the service assessed a deficiency based on the corporation’s net_income based on the service’s bulletin no december assessment certificates the district_court granted summary_judgment on appeal the seventh circuit found the taxpayer’s conclusory affidavit denying the tax_liability was insufficient to overcome the presumption established by the certificates of assessment the seventh circuit noted that this presumption no longer exists for some cases due to sec_7491 added by the revenue and restructuring act of bankruptcy code cases allowance of administrative expenses bankruptcy code cases chapter reorganization prepackaged plans in re scott cable communications inc bankr lexis bankr d conn date - debtor’s plan proposed sale of assets timed to occur after plan confirmation to avoid capital_gains_tax treatment the court denied confirmation holding the dollar_figure million capital_gains_tax expected to arise from a structured sale of substantially_all of the debtors assets after confirmation is an administrative expense of the estate the court determined that the bankruptcy’s administrative period extends beyond the date the order confirming a liquidating plan is entered so the capital_gains_tax would be an administrative expense of the debtor-in-possession further the plan impermissibly attempted to enjoin the service from collecting from non-debtor entities specifically the debtor’s note- holders in violation of the anti-injunction_act finally because the sale was structured to avoid capital_gains_tax liability falling on the noteholders the plan was proposed for a tax_avoidance purpose which is barred by b c d bankruptcy code cases allowance of claims sec_502 objections 226_br_178 bankr d s c - unsecured creditor sought marshalling of assets court held that marshalling applies only to assets of the estate and not to assets belonging to a third party in addition third party was innocent spouse and marshalling of her portion of joint assets would be inequitable bankruptcy code cases appeals in re yurkanin bankr lexis bankr e d mich date - court granted debtor’s motion for summary_judgment but did not enter separate judgment as required by fed r bankr p and because the service did not waive entry of judgment the court agreed to enter judgment and extend the appeal period bankruptcy code cases automatic_stay sec_362 collection assessment or recovery_of claims in re westberry u s dist lexis m d tenn date - the court held that since taxes are involuntarily imposed for a public purpose and result from earning money rather than consumption such taxes are not incurred within the meaning of b c sec_101 and sec_1301 consequently the court concluded that taxes are not consumer debt and the co-debtor stay of sec_1301 i sec_2 bulletin no december inapplicable reversing the bankruptcy court’s decision reported pincite_br_976 see date gl bulletin bankruptcy code cases chapter regular income plans 226_br_819 bankr e d pa - service filed a priority claim for dollar_figure against debtor in chapter bankruptcy which debtor disputed although the service presented the issue of whether the debtor was a responsible_person under sec_6672 the court concluded that it needed to address the debtor's eligibility under b c sec_109 before it could address the merits of the service's claim the court found under in re 131_f3d_295 2d cir that debtor's liability arises when he fails to pay a statutorily imposed tax when due and does not become noncontingent simply because debtor disputes it also because the amount of the claim is ascertainable it is liquidated within the meaning of sec_109 the debtor thus did not meet the chapter debt limits bankruptcy code cases determination of tax_liability sec_505 226_br_172 bankr e d pa - debtor received tax refunds after filing for bankruptcy which trustee intended to distribute to creditors fearing service would review his returns and determine that refunds were excessive obligating him to pay refunds he no longer had court refused his request under b c sec_505 to shorten the normal statutory time the service has to review tax returns bankruptcy code cases exceptions to discharge in re sternberg u s dist lexis s d fla date - taxpayer signed pre-nuptial agreement with his fourth wife but after unfavorable tax_court ruling he amended it so that all of his substantial assets were either in her name or held by the entireties he then filed for chapter bankruptcy although the bankruptcy court found the service’s claim for dollar_figure million in unpaid taxes dischargeable the district_court reversed under b c a c as interpreted by in re 48_f3d_1153 11th cir where the debtor did not merely fail to pay taxes but tried to defeat payment by understating his tax_liability on his returns and attempting to place his assets beyond the service’s reach such taxes are nondischargeable bankruptcy code cases property of the estate sec_541 in re watson u s app lexis 9th cir date - debtor’s profit sharing plan is included in the bankruptcy_estate where the lone participant is a self- employed sole shareholder in his own corporation freedom_of_information_act exemptions from disclosure internal personnel procedures abraham rose p l c v united_states u s dist lexis e d mich date - on reversal and remand from the sixth circuit the district_court again held that computerized records of tax_lien filings are exempt from bulletin no december disclosure under sub sec_522 b c of foia the public’s right to information is outweighed by an individual’s right to privacy concerning their name address and amount of tax_liability even where the tax_liens have been filed publically the court found a vast difference between the public records that might be found after a diligent search of courthouse files and a computerized summary located in a single clearinghouse of information citing dept of justice v reporters committee for freedom of the press 489_us_749 levy wrongful bergvinsson v united_states u s dist lexis w d wash date - taxpayer accused government of conversion of personal_property following levy the magistrate judge found the exclusive remedy for tort claims against the united_states is the federal tort claims act u s c et seq however the court held under section c that any_action taken in assessment or collection of a tax is excluded from the act’s coverage and so the taxpayer lacks a basis for his claim liens foreclosure parties united_states v butts u s dist lexis w d wash date - court granted summary_judgment to government but refused to allow foreclosure of tax_lien because government identified outstanding local_tax lien but did not join locality as party to the foreclosure suit liens removal discharge after non-judicial sale united_states v scheve u s dist lexis d md date - taxpayer owned a one-half interest in real_estate which was sold by county at tax sale in may of to purchasers subject_to taxpayer’s right_of_redemption in september of the service filed a notice_of_federal_tax_lien in may and june of the purchasers corresponded with the service requesting that the lien be discharged in december the purchasers were granted a conveyance of the property and a decree foreclosing the taxpayer’s redemption rights in november the purchasers again requested discharge of the lien which request was denied by the service in december the service then began an action to enforce the lien through sale of the property the court found the service had the right to sell the property under sec_7403 the federal_tax_lien was not discharged by the tax sale or conveyance because the purchasers failed to properly notify the service under sec_7425 further because the federal_tax_lien was perfected before the purchasers made improvements to the property the purchasers have a right only to be equitably subrogated out of the tax sale proceeds for the amount_paid to satisfy the state real_estate tax_lien penalties failure to collect withhold or pay over responsible_officer adams v coveney u s app lexis 1st cir date - coveney was the president and a director of a corporation managing the business hiring and firing staff and paying suppliers under an oral agreement the bulletin no december corporation’s treasurer prepared filed and paid taxes in the treasurer told coveney that the taxes were not being paid and the two borrowed money to cover the shortfall however the business remained in crisis and then filed for bankruptcy the appeals court ruled under the agreement between coveney and the treasurer and in actual practice coveney had no duty to pay over the taxes and thus was not a responsible_person although this case involves state trust_fund_taxes the first circuit stated the result would be the same under the federal responsible_person test suits by the united_states reduce tax to judgment united_states v cram a f t r 2d d utah date - court found taxpayers liable for unpaid federal income taxes based on presumption of correctness given to certified certificate of assessments the court further held that the taxpayers had no right to a jury trial because the question of ownership of real_property held by trust and foreclosure of federal tax_liens are equitable issues the court also found that the trustee could not represent the trust pro_se because he was not the real party in interest or the sole beneficiary summonses defenses to compliance improper purpose barmes v united_states u s dist lexis s d ill date - service issued summons to taxpayer’s bank so taxpayers filed petition to quash for failure to notify them under sec_7609 the government first argued that it had not been properly served under f_r c p but the court determined it had jurisdiction because the taxpayers filed a petition rather than a complaint therefore rule is inapplicable the government next argued that summons was issued in aid of collection so no notice was required under sec_7609 the court agreed that the plain meaning of sec_7609 did not limit the exception to summonses issued for the sole purpose of aiding in the collection of a tax_liability instead the court found the c exception includes summonses issued for more than one purpose as long as the primary purpose is for aiding collection summonses defenses to compliance harris v united_states u s app lexis 7th cir date unpublished - third-party_recordkeeper demanded information about service investigation before responding to summons the seventh circuit ruled that compliance with the privacy_act u s c sec_552a is not a prerequisite to the enforcement of a summons and that the third-party recordkeeper’s defenses were limited to disproving the elements of the government’s prima facie case or showing that the summons was issued in bad faith
